Case 1:19-cv-00861-RGA Document 139-1 Filed 04/30/20 Page 1 of 3 PageID #: 3526




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  INVENSAS CORPORATION and TESSERA )
  ADVANCED TECHNOLOGIES, INC.,     )
                                   )
                 Plaintiffs,       )                        Case No. 19-cv-861-RGA
                                   )
       v.                          )
                                   )                        JURY TRIAL DEMANDED
  NVIDIA CORPORATION,              )
                                   )
                 Defendant.        )


        [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO COMPEL
                              DISCOVERY


        On this ____ day of _________________, 2020, the Court, having considered the parties’

 briefing on the discovery issues raised in Plaintiffs’ January 17, 2020 discovery letter (D.I. 82,

 D.I. 85), the argument thereon presented in Chambers at the January 23, 2020 discovery

 conference, and the arguments presented in the parties’ April 29, 2020 joint letter brief (D.I.

 136), hereby issues the following ORDER:

        A.      Interrogatory No. 3

        By June 1, 2020, Defendant shall serve a supplemental response to Plaintiffs’

 Interrogatory No. 3 that identifies, in narrative form, the information requested in subparts (c)–

 (g) of the interrogatory:

               the supplier(s) of the substrate;

               a specific identification of each material that makes up the substrate (e.g., core,

                buildup layers, traces, etc.);

               the supplier(s) of the circuit board;
Case 1:19-cv-00861-RGA Document 139-1 Filed 04/30/20 Page 2 of 3 PageID #: 3527




               a specific identification of each material that makes up the circuit board (e.g.,

                core, buildup layers, traces, etc.); and

               the entity that assembled the product (including by attaching the package to the

                circuit board).

 Defendant shall provide this information separately for each product listed in Defendant’s April

 29, 2020 supplemental response to Interrogatory No. 3.

        B.      Interrogatory No. 6 and Related Production of Financial Data

        By June 1, 2020, Defendant shall re-produce its financial data and serve a supplemental

 response to Plaintiffs’ Interrogatory No. 6 that identifies, separately for each accused product

 from May 8, 2013 to the present, and on a worldwide basis, the following information: (1)

 number of units sold and the sales price for those units on a monthly basis; (2) total revenue that

 Defendant derived from such sales; (3) name and address of the person to whom those products

 were sold based on how the sale was booked by Defendant; (4) name and address of the person

 that paid for those products based on Defendant’s receipt of payment; (5) name and address of

 the person to whom those products were delivered; and (6) name and address of the end

 customer.

        By June 1, 2020, Defendant shall produce financial data on behalf of its wholly-owned

 subsidiaries that identifies, separately for each accused product from May 8, 2013 to the present,

 and on a worldwide basis, the following information: (1) number of units sold and the sales price

 for those units on a monthly basis; (2) total revenue that the subsidiary derived from such sales;

 (3) name and address of the person to whom those products were sold based on how the sale was

 booked by the subsidiary; (4) name and address of the person that paid for those products based




                                                   2
Case 1:19-cv-00861-RGA Document 139-1 Filed 04/30/20 Page 3 of 3 PageID #: 3528




 on the subsidiary’s receipt of payment; (5) name and address of the person to whom those

 products were delivered; and (6) name and address of the end customer.



 SO ORDERED


                                               THE HONORABLE RICHARD G. ANDREWS




                                                3
